Title: From James Madison to Richard Rush, 5 September 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 5. 1815
                    
                    I have recd. yours of the 2d. inst: with the papers inclosed with it, and thank you for having so comprehensively provided for the objects of mine to which it is an answer.
                    I return the Proclamation, which was properly varied from that of 1806, which had more in view than the one now in hand. To avoid questions or feelings of State Prerogative, I have pencilled for erasure the words specifying the Governors of States as well as Territories, who may not like being required, to execute a law of the U.S. The naming of them, is the less necessary, as they are embraced by the general terms immediately preceding, and as the manner of transmitting the instrument to them, may wrap up in

respect, the call for their agency. I do not recollect that the Procln. of 1806 was criticised, but the public attention was then too much engrossed by the object, to be turned to the means.
                    Instead of the orders given to particular military officers in 1806, which was rendered necessary by the distance of the commanding General, it will suffice in this case, & be most regular, to send the Procln. to Genl. Jackson, with an instruction from the War Dept. to issue the proper orders to the proper officers under his command. The Navy Dept. will pursue a like course. These with letters covering the Procln. from the Dept of State, to the Govrs. of Ky. Tennissee [sic] & Louisiana, & of the Territories of Mississippi & Missouri, will satisfy the occasion. Will you be so good as to interpose with the several Depts. to that effect?
                    The Span: Amn. who has been in conversation with you, is not the first by a number, who have presented themselves in a similar character. It has been the practice to treat them with kindness and to afford every indulgence consistent with our position & professions as a neutral Country. Within that limit, we give no cause of quarrel to one party, and consult our policy & our principles by cherishing the good will of the other. If a departure from this neutral line were to be adopted, it ought & wd. not be otherwise done than by an open & manly avowal of our purpose. Shd. further interviews take place it may be useful to add to this view of the subject which I doubt not has guided your observations, such an explanation of the grounds of the Procln. to be issued as will guard it agst. miscontruction. A respect for the authy. of the laws alone, obliges the Ex. to prevent the enterprizes in violation of them. Accept my affece. respects
                    
                        
                            James Madison
                        
                    
                    
                        P.S. Sepr. 6. I receive by the mail of this morning your agreeable favor of the 3d. inst.
                    
                